Title: Thomas Jefferson to Thomas Eston Randolph, 25 January 1811
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello Jan. 25. 11.
          
           I ought perhaps sooner to have informed you that mr Crav. Peyton had assigned to me your note for 201.49 D to which is to be added the rent of the last year. the present is merely to give this information, as I shall set off tomorrow for Bedford & be absent some weeks. having some heavy paiments to make at our March & April courts any aid towards these would be acceptable, without meaning however at all to press on your own convenience. Accept the assurance of my great esteem and respect.
          
            Th:
            Jefferson
        